Exhibit 10.17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AmeriResource Technologies, Inc.
 
 
December 1, 2008
 
Melinda Orth
Interewest Transfer Co.
1981 E. 4800 So., Ste. 100
Salt Lake City, UT 84117
 
 
Ladies and Gentlemen:
 
AmeriResource Technologies, Inc., a Delaware corporation (the "Company"), and
certain investors (the "Investors") have entered into a Securities Purchase
Agreement dated as of December 1, 2008 (the "Agreement") providing for the
issuance of 10% Callable Secured Convertible Notes in the aggregate principal
amount of $300,000 (the "Notes") and warrants to purchase an aggregate of
300,000,000 shares of the Company's Common Stock (the "Warrants"), for the
aggregate consideration of $300,000.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of Common Stock (initially, 3,000,000,000 shares) of the
Company for issuance upon full conversion of the Notes and exercise of the
Warrants in accordance with the respective terms thereof.  You are hereby
further irrevocably authorized and directed to issue the shares of Common Stock
so reserved upon your receipt of a notice of conversion ("Notice of Conversion")
or exercise agreement ("Exercise Agreement") duly executed by an Investor in
accordance with the terms of such noticed and agreements and the Notes and
Warrants, as applicable.
 
A copy of a Form of Note and Form of Warrant is attached hereto.  You should
familiarize yourself with your issuance and delivery obligations, as Transfer
Agent, contained therein.  The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise.
 
So long as you have received confirmation that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, such shares should be transferred, at the option of the
holder of the Notes or Warrants as specified in the Notice of Conversion or
Exercise Agreement, as applicable, either (i) electronically by crediting the
account of a Prime Broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system or (ii) in certificated form without any
legend which would restrict the transfer of the shares, and you should remove
all stop-transfer instructions relating to such shares.  Until such time as you
are advised that the shares have been registered under the 1933 Act or otherwise
may be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold, you are
hereby instructed to place the following legends on the certificates:
 
 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 
The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if, unless otherwise required by applicable state securities laws, such
shares are registered for sale under an effective registration statement filed
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, an opinion of counsel is provided, in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such security may be made without
registration under the 1933 Act and such sale or transfer is effected or such
holder provides the Company with reasonable assurances that such shares can be
sold pursuant to Rule 144.
 
The Investors are intended to be and are third party beneficiaries hereof, and
no amendment or modification to the instructions set forth herein may be made
without the consent of such Investors.
 

 

  Very truly yours,      
AmeriResource Technologies, Inc.
      Delmar Janovec   /s/Delmar Janovec   Delmar Janovec    Chief Executive
Officer

 
Acknowledged:
 
[tasig.jpg]
Transfer Agent
Interwest Transfer Co. Inc.
 
 
 

--------------------------------------------------------------------------------